FILED
                              UNITED STATES DISTRICT COURT
                                                                                           OCT - 6 2010
                              FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District & Bankruptc¥
                                                                                    Courts for the District of ColumbIa

                                              )
Chelo D. Connor,                              )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )
                                              )
                                                       Civil Action No.
                                                                             10 1711
People of the City,                           )
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977).
       Plaintiff, who apparently is homeless, has submitted a lengthy un-paginated narrative that

identifies no particular defendant and states no cognizable claim. A separate Order of dismissal

accompanies this Memorandum Opinion.



                                               f2/Lu J !I~
                                            United States District Judge
Date: _-----''--/--==---_, 2010




                                               2